Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claim 1 is pending, and examined herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US 20090264488, PTO-1449)
Cooper et al. discloses solutions of bendamustine hydrochloride in polar aprotic solvents such as dimethyl sulfoxide, dimethyl formamide, dimethyl acetamide. See paragraph Table 2, paragraph [0103]; paragraph [0072]. Cooper et al. teaches that solvents that can be used with bendamustine hydrochloride include dimethyl sulfoxide, dimethyl formamide, dimethyl acetamide, 1-methyl-2-pyrrolidone (NMP), methanol, ethanol and mixtures thereof. See paragraph [0072].
Cooper et al. does not teach a composition comprising bendamustine hydrochloride in a solvent such as 1-methyl-2-pyrrolidone i.e does not provide an example.
It would have been obvious to a person of ordinary skill in the art at the time of invention to employ 1-methyl-2-pyrrolidone as a solvent in the composition comprising bendamustine or bendamustine hydrochloride because Cooper et al. teaches that solvents that can be used with bendamustine hydrochloride include dimethyl sulfoxide, dimethyl formamide, dimethyl acetamide, 1-methyl-2-pyrrolidone, methanol, ethanol and mixtures thereof. One of ordinary skill in the art would have been motivated to employ 1-methyl-2-pyrrolidone as a solvent in the composition comprising bendamustine or bendamustine hydrochloride with reasonable expectation of success of obtaining a clear solution, since Cooper et al. teaches that clear solution are obtained by using polar aprotic solvent such as dimethyl sulfoxide, dimethyl formamide, dimethyl acetamide; and 1-methyl-2-pyrrolidone is also polar aprotic solvent, and since Cooper teaches that 1-methyl-2-pyrrolidone can be used with bendamustine hydrochloride.

Prior Art Made of Record:
US 20090263398;
US 20100179145 A1.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627